DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (Claims 1-12, 15 and 16) in the reply filed on 11/15/2021 is acknowledged. Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Drawings
Figs. 1a-8b are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In all the figures, the blocks are not readily identifiable per se (See, for example, blocks 130, 140, 121, 131… in Figs. 1a and 1B). Each block should have a corresponding label that identifies its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chalkias et al. (US 2019/0103973 A1), hereinafter, “Chalkias”.
Regarding Claims 1 and 16, Chalkias discloses a hash tree computation device configured to compute a top hash of a hash tree with respect to a current node, the current node having a given type, the current node being a leaf node, a node of the hash tree having a hash, the top hash being a hash of a root node of the hash tree, a hash preimage of a leaf node of the hash tree comprising a content of the leaf node and a type of the leaf node, a hash preimage of an internal node of the hash tree comprising a type count of the internal node and at least one hash of a child of the internal node, a type count of an internal node of the hash tree comprising a number of descendants of the internal node having the given type, the hash tree computation device comprising:
 a memory (See, Paragraph 0040); and 
a processor (See, Paragraph 0040) configured to:
obtain a hash preimage (See, Fig. 2B, node I0) of the current node (See, Fig. 2B, Numeral 31), a set of hashes of proof nodes from a set of proof nodes (See, Fig. 2B, Numerals 32, 33 and 34), and a set of types or type counts of proof nodes from the set of proof nodes (See, Paragraph 0031, “FIG. 2B illustrates the component subtrees for the input and output component types”), the set of proof nodes comprising siblings of the current node (See, Fig. 2B, Numeral 32)  and siblings (See, Fig. 2B, Numeral 16) of ancestors of the current node (See, Fig. 2B, Numeral 15 and Also see, Paragraph 0031)),
compute a hash of the current node (See, Fig. 2B, Numeral 31) and a set of hashes of ancestors of the current node (See, Fig. 2B, Numerals, 15, 16 and 7), the 
store the computed top hash in the memory (See, Fig. 2B, Numeral 7 and Paragraphs 0032 and 0039).
Regarding Claim 2, the rejection of claim 1 is incorporated Chalkias further discloses wherein the processor is further configured to obtain a set of result nodes, the set of result nodes comprising leaf nodes of the hash tree having the given type (See, Fig. 2B, Numerals 31, 32 and 33 and paragraph 0031, only input and output components types are selected to calculate the top hash), the size of the set of result nodes matching the type count of the root node of the hash tree (See, Fig. 2B and Paragraph 0031), the processor being configured to iteratively repeat a computation comprising selecting the current node from the set of result nodes, obtaining the hash preimage, set of hashes and set of types or type counts, and computing the hash and set of hashes (See, Figs. 2B and Fig. 5 and Paragraphs 0031 and 0038).
Regarding Claim 3, the rejection of claim 2 is incorporated Chalkias further discloses wherein the hash tree computation device further comprises a communication interface configured for digital communication with a proof verification device (See, Paragraph 0040), the processor being configured to compute the hash and the set of hashes as a verifiable computation, a cryptographic verifiable computation proof proving that said computing was performed correctly, the processor being further configured to 
Regarding Claim 4, the rejection of claim 3 is incorporated Chalkias further discloses wherein outputs of the verifiable computation comprise the hash preimage of the current node, the processor being further configured to send the outputs of the verifiable computation to the proof verification device (See, Paragraph 0035).
Regarding Claim 5, the rejection of claim 3 is incorporated Chalkias further discloses wherein the processor is further configured to perform a node computation on the hash preimage of the current node as a verifiable computation, the cryptographic verifiable computation proof further proving that the node computation was performed correctly (See, Paragraphs 0035 and 0054).
Regarding Claim 6, the rejection of claim 5 is incorporated Chalkias further discloses wherein the set of result nodes is a subset of an extended result set, the extended result set comprising dummy nodes (See, Fig. 2B, Numeral 34), the processor being configured to select the current node from the set of result nodes by selecting the current node from the extended result set, the processor being further configured to iteratively repeat verifying as a verifiable computation that the computed top hash matches a known top hash if the current node is not a dummy node, the cryptographic verifiable computation proof further proving that said verification succeeded (See, Paragraphs 0032 and 0035).
Regarding Claim 7, the rejection of claim 3 is incorporated Chalkias further discloses wherein the processor is configured to compute a type count of an ancestor of the current node as a verifiable computation by asserting that a weighted sum of bits of 
Regarding Claim 9, the rejection of claim 2 is incorporated Chalkias further discloses wherein the hash tree computation device further comprises a communication interface configured for digital communication with a hash tree providing device (See, Paragraph 0040), the processor being configured to receive the hash preimage of the current node from the hash tree providing device, and, in at least one iteratively repeated computation, receive at least one of a type, a type count, a hash, and a hash preimage of a proof node from the set of proof nodes from the hash tree providing device, the processor being further configured to compare the computed top hash to a known top hash (See, Fig. 3 and Paragraph 0035).
Regarding Claim 10, the rejection of claim 1 is incorporated Chalkias further discloses wherein the memory is further configured to store hashes and type counts of internal nodes and hashes and hash preimages of leaf nodes of the hash tree before an update phase (See, Paragraphs 0027 and 0031), computing the set of hashes taking place in the update phase (See, Paragraph 0043), the hash tree computation device being further configured to store one or more of the hash and hash preimage of the current node and the computed hashes and type counts of ancestor nodes of the current node in the memory after the update phase (See, Paragraphs 0044-0045).
Regarding Claim 11, the rejection of claim 1 is incorporated Chalkias further discloses wherein a type count of an internal node comprises a number of descendants of a child of the internal node having the given type (See, Paragraph 0027), or wherein the processor is further configured to obtain a hash and of a proof node by obtaining a 
Regarding Claim 12, the rejection of claim 1 is incorporated Chalkias further discloses wherein a leaf node of the hash tree represents an audit log event (See, Paragraphs 0003 and 0008).
Regarding Claim 16, the rejection of claim 15 is incorporated and Chalkias further discloses a non-transitory computer readable medium comprising data representing instructions to cause a processor system to perform the method according to claim 15 (See, Paragraph 0040).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cuende (US 9,679,276 B1).
Erway et al. (US 2013/0198854 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435